Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made as
of this 14th day of January, 2010, is entered into by EDAC Technologies
Corporation, a Wisconsin corporation with its principal place of business in
Farmington, Connecticut (the “Company”), and Dominick Pagano, residing at 10
Sasqua Trail, Weston, Connecticut 06883 (the “Executive”).
RECITALS
     The Company and the Executive are parties to an Amended and Restated
Employment Agreement dated as of February 12, 2007 (the “Employment Agreement”);
     The Company and the Executive each desire to amend and restate the
Employment Agreement on the terms and conditions set forth below.
AGREEMENTS
     In consideration of the mutual covenants and promises contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the parties agree as follows:
     1. Term of Employment. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on the first day of the
Company’s 2010 fiscal year (the “Commencement Date”) and ending on the last day
of the Company’s 2012 fiscal year (such initial employment period, and as it may
be extended pursuant to the next sentence, the “Employment Period”), unless
sooner terminated in accordance with the provisions of Section 4. The term of
the Executive’s Employment Period will automatically be extended for successive
periods of 12 months (equal to the next fiscal year period) unless the Company
elects to not extend the Agreement by providing notice to the Executive at least
90 days prior to the end of then current term of this Agreement.
     2. Title; Capacity. The Executive shall serve as the President and Chief
Executive Officer of the Company or in such other reasonably comparable position
as the Company or its Board of Directors (the “Board”) may determine from time
to time. The Executive shall be based at the Company’s facilities in Farmington,
Connecticut, or such place or places as the Board shall determine. The Executive
shall be subject to the supervision of, and shall have such authority as is
delegated to the Executive by, the Board. As the President and Chief Executive
Officer, the Executive shall be responsible for the ongoing management and
oversight of the business and affairs of the Company and perform those duties
normally associated with the offices of President and Chief Executive Officer.
     The Executive hereby accepts such employment and agrees to undertake the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Board shall from time to time reasonably assign to the
Executive. It is understood and acknowledged

 



--------------------------------------------------------------------------------



 



that the Executive will be employed on a full time basis, and he will devote his
business time, effort, skill and attention to adequately perform his duties
while employed by the Company during the Employment Period. The Executive agrees
to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein which may be adopted from time
to time by the Company. Notwithstanding the foregoing, the parties recognize and
agree that the Executive may engage in passive personal investments and
charitable or public service activities and serve on boards of directors of
corporations to the extent that such activities do not conflict with the
business and affairs of the Company or interfere with the Executive’s
performance of his duties and obligations hereunder.
     3. Compensation and Benefits.
          3.1 Salary. The Company shall pay the Executive, in periodic
installments in accordance with the Company’s customary payroll practices, an
annual base salary (the “Base Salary”) of $360,000 for calendar year 2010. Such
salary shall be subject to annual review by the Board and/or the Compensation
Committee of the Board (the “Compensation Committee”), and is subject to
adjustment thereafter as determined by the Board and/or the Compensation
Committee.
          3.2 Bonus; Fringe Benefits. The Executive shall be eligible to receive
an annual bonus or bonuses (the “Annual Bonus”) based upon the Executive’s
performance and computed in accordance with the Company’s Management Incentive
Bonus Plan (or successor or replacement plan), including performance goals
established by the Board or the Compensation Committee in consultation with the
Executive. The target Annual Bonus for the Executive in any calendar year shall
be at least 50% of the Executive’s Base Salary for that calendar year. The
Executive shall also be entitled to participate in all other benefit programs
that the Company establishes and makes available to its employees, if any, to
the extent that Executive’s position, tenure, salary, age, health and/or other
qualifications, if any, make him eligible to participate. The Executive shall be
eligible to participate in any short-term or long-term incentive programs as may
be approved by the Board from time to time; provided, however, that the
Executive agrees that the Board may modify or discontinue such short-term or
long-term incentive programs at any time in the Board’s sole and absolute
discretion. The Executive shall be entitled to five weeks paid vacation per
calendar year, to be taken at such times during such calendar year as may be
approved by the Board. Any vacation days that have not been used by the
Executive by the end of the calendar year to which such days relate shall be
forfeited by the Executive and the Executive shall not have the right to carry
over to subsequent calendar years any unused vacation time.
          3.3 Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, in accordance
with policies and procedures, and subject to limitations, adopted by the Company
from time to time.
          3.4 Withholding. All salary, bonus and other compensation payable to
the Executive shall be subject to applicable withholding taxes.

- 2 -



--------------------------------------------------------------------------------



 



          3.5 Directors’ and Officers’ Insurance. The Executive will be covered
as an insured under the Company’s policies of directors’ and officers’ liability
insurance in such a manner as to provide the Executive with the same rights and
benefits thereunder as are accorded to the Company’s other executive officers
and directors.
     4. Termination of Employment Period. The employment of the Executive by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:
          4.1 At the election of the Company, for Cause (as defined below),
immediately upon written notice by the Company to the Executive, which notice
shall identify the Cause upon which the termination is based. For the purposes
of this Section 4.1, “Cause” shall mean (a) a good faith finding by the Company
that (i) the Executive has failed to perform in any material respect his
assigned duties for the Company (other than any such failure resulting from
incapacity due to physical or mental illness) and, if capable of being remedied,
(A) has failed to take appropriate action to remedy such failure within 10
business days following written notice from the Company to the Executive
notifying him of such failure, and (B) has failed to remedy such failure within
30 days following such written notice, or (ii) the Executive has engaged in
fraud, gross negligence or gross misconduct, which in each case is materially
and demonstrably injurious to the Company, or (b) the conviction of the
Executive of, or the entry of a pleading of guilty or nolo contendere by the
Executive to, any crime involving moral turpitude or any felony;
          4.2 At the election of the Executive, for Good Reason (as defined
below), immediately upon written notice by the Executive to the Company, which
notice shall identify the Good Reason upon which the termination is based. For
the purposes of this Section 4.2, “Good Reason” for termination shall mean (i) a
material reduction in the Executive’s authority or duties, or a reduction in the
Executive’s compensation, in each such case without the prior written consent of
the Executive, (ii) a material breach by the Company of the terms of this
Agreement, which breach, if capable of being remedied, (A) the Company has not
taken appropriate action to remedy within 10 business days following written
notice from the Executive to the Company notifying it of such breach, and (B) is
not remedied by the Company within 30 days following such written notice, (iii)
the relocation of the Executive’s place of work more than 30 miles from the
Company’s current facilities in Farmington, Connecticut, or (iv) a Change of
Control (as defined below) of the Company.
     For purposes of this Section 4.2, “Change of Control” shall mean: (i) the
acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of the
then-outstanding shares of common stock of the Company or the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors; (ii) such time as the Continuing
Directors (as defined below) do not constitute two-thirds of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(A) who was a member of the Board on the date of the execution of this Agreement
or (B) who was

- 3 -



--------------------------------------------------------------------------------



 



nominated or elected subsequent to such date by at least two-thirds of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
two-thirds of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (B) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or (iii) the
consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company, unless the owners of the
capital stock of the Company before such transaction continue to own more than
50% of the capital stock of the acquiring or succeeding entity in substantially
the same proportions immediately following such a transaction.
          4.3 Upon the death or disability of the Executive. As used in this
Agreement, the term “disability” shall mean the inability of the Executive, due
to a physical or mental disability, for a period of 90 days, whether or not
consecutive, during any 360-day period to perform the services contemplated
under this Agreement, with or without reasonable accommodation as that term is
defined under state or federal law. A determination of disability shall be made
by a physician satisfactory to both the Executive and the Company, provided that
if the Executive and the Company do not agree on a physician, the Executive and
the Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties;
     5. Effect of Termination.
          5.1 At-Will Employment. If an Employment Period terminates pursuant to
this Agreement, and the Company decides to continue to employ the Executive
following such termination, and the Executive decides to continue to be employed
by the Company, then the Executive shall continue his employment on an at-will
basis following the termination of the Employment Period. Such at-will
employment relationship may be terminated by either party at any time and shall
not be governed by the terms of this Agreement.
          5.2 Payment Upon Termination.
          (a) In the event the Executive’s employment is terminated pursuant to
Section 4.1 or Section 4.3, the Company shall pay to the Executive the
compensation, bonus and benefits otherwise payable to him under Section 3
through the last day of his actual employment by the Company.
          (b) In the event the Executive’s employment is terminated by the
Company without Cause, or by the Company if it elects not to extend the then
current term of the Agreement, or by the Executive pursuant to Section 4.2:
          (i) the Company shall pay to the Executive all accrued amounts owing
to him but not yet paid as of the date of termination;

- 4 -



--------------------------------------------------------------------------------



 



          (ii) the Company shall pay to the Executive an amount equal to the
Severance Benefits (as defined below) for a period of time equal to the longer
of (x) 24 months from the date of termination and (y) the period of time
remaining in the then current Employment Period (assuming no such termination
had occurred, prorated for any partial year) (such longer period, the “Severance
Payment Period”);
          (iii) the Company shall continue to provide to the Executive for the
Severance Payment Period the other benefits owed to him under Section 3.2
(including health and dental insurance) (to the extent such benefits can be
provided to non-employees, or to the extent such benefits cannot be provided to
non-employees, the cash equivalent thereof);
          (iv) all then outstanding stock options held by the Executive that
were granted to him but not yet vested shall become fully vested as of the date
of termination.
          “Severance Benefits” shall mean an amount equal to (i) the Executive’s
Base Salary for the year in which such termination occurs and (ii) the greater
of (A) the Target Bonus in effect for the year in which such termination occurs
and (B) the actual bonus earned by the Executive in the year immediately
preceding such termination.
          The amounts payable by the Company pursuant to Section 5.2(b)(i) shall
be paid upon termination. The amounts payable by the Company pursuant to
Section 5.2(b)(ii) shall be paid, with respect to his Base Salary, in annualized
monthly installments over the Severance Period and, with respect to his bonus
amount, at the time when the Company customarily pays such amounts, for each
year (or prorated year) during the Severance Payment Period.
          The payment to the Executive of all amounts payable under this
Section: (i) shall be contingent upon the execution by the Executive of a
release which shall release the Company of and from any and all claims and
liabilities Executive has or may have against the Company arising out of any
matter, cause or event relating to his employment (A) occurring prior to the
Executive’s termination date, and (B) excluding any slander, libel or comparable
claim which may be asserted by the Executive against the Company and (ii) shall,
with respect to the matters covered in such release, constitute the sole remedy
of the Executive in the event of a termination of the Executive’s employment in
the circumstances set forth in this Section 5.2(b).
          (c) Notwithstanding any provision in this Agreement to the contrary,
any payment otherwise required to be made hereunder to the Executive at any date
as a result of the termination of Executive’s employment that is subject to
Section 409A of the Code shall be delayed for such period of time as may be
necessary to meet the requirements of Section 409A(a)(2)(B)(i) of the Code (the
“Delay Period”); provided, however, that any payment that is due to the
Executive’s involuntary termination of employment or the Executive’s termination
of employment due to Good Reason, as defined in Treasury Regulations
Section 1.409A-1(n)(2)(ii), may be paid to the extent permitted under Treasury
Regulations Section 1.409A-1(b)(9)(iii). On the first business day following the
expiration of the Delay Period, the Executive shall be paid, in a single cash
lump sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence and any remaining payments not so delayed
shall continue to be paid pursuant to the payment schedule set forth herein.

- 5 -



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(i) is deemed to be in connection with a Change of Control (whether payable
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company, its successors, any person whose actions result in a
Change of Control or any corporation (“Affiliates”) affiliated (or which, as a
result of the completion of the transactions causing a Change of Control will
become affiliated) with the Company within the meaning of Section 1504 of the
Internal Revenue Code of 1986, as amended (the “Code”) (collectively with the
payments and benefits pursuant to this Agreement if deemed to be paid pursuant
to a Change of Control, “Total Payments”)) and (ii) is determined by the
Company’s independent certified accounting firm (the “Tax Advisor”) that such
amount exceeds 2.99 times the base amount (as such term is defined under
Section 280G(b)(3) of the Code) and that an excise tax is payable by Executive
under Section 4999 of the Code, then the amount of payments to the Executive
shall be reduced so that the payments do not exceed the limits then set forth in
Section 280G of the Code.
          5.3 Survival. The provisions of Sections 5.2(b), (c) and (d), 6 and 7
shall survive the termination of this Agreement.
     6. Non-Competition and Non-Solicitation.
          6.1 Restricted Activities. While the Executive is employed by the
Company and, if the Executive is terminated for Cause pursuant to Section 4.1
for an additional period of one year after the termination of such employment,
the Executive will not directly or indirectly:
          (a) Engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 1% of the outstanding stock of a publicly-held
company) that is competitive with the Company’s business as conducted as of the
termination date, including but not limited to any business or enterprise that
develops, manufactures, markets, or sells any product or service that competes
with any product or service developed, manufactured, marketed, sold or provided,
or planned to be developed, manufactured, marketed, sold or provided, by the
Company or any of its subsidiaries while the Executive was employed by the
Company; or
          (b) Either alone or in association with others (i) solicit, or permit
any organization directly or indirectly controlled by the Executive to solicit,
any employee of the Company to leave the employ of the Company, or (ii) solicit
for employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the twelve-month period preceding the
date of termination of the Executive’s employment with the Company.
          6.2 Interpretation. If any restriction set forth in Section 6.1 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

- 6 -



--------------------------------------------------------------------------------



 



          6.3 Equitable Remedies. The restrictions contained in this Section 6
are necessary for the protection of the business and goodwill of the Company and
are considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 6 may cause the Company substantial and
irrevocable damage which may be difficult to measure. Therefore, in the event of
any such breach or threatened breach, the Executive agrees that the Company, in
addition to such other remedies which may be available, shall be entitled to
seek an injunction from a court restraining such a breach or threatened breach
and the right to specific performance of the provisions of this Section 6.
          6.4 Acknowledgement. The parties agree that the Company’s supplier,
customer, vendor and employee contacts and relations are established and
maintained at great expense and, by virtue of the Executive’s employment with
the Company, the Executive will have unique and extensive exposure to and
personal contact with the Company’s suppliers, customers, vendors and employees
and that he may be able to establish a unique relationship with those
individuals and entities that may enable him, both during and after employment,
to unfairly compete with the Company. Further, the parties agree that the terms
and conditions of the restrictive covenants set forth in this Agreement are
reasonable for the protection of the Company’s business, trade secrets and
confidential information and to prevent damage or loss to the Company as a
result of action taken by the Executive, and that the consideration provided for
herein is sufficient to fully and adequately compensate the Executive for
agreeing to such restrictions.
     7. Proprietary Information and Developments.
          7.1 Proprietary Information.
          (a) The Executive agrees that all information, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business, business relationships or financial affairs (collectively,
“Proprietary Information”) is and shall be the exclusive property of the
Company. By way of illustration, but not limitation, Proprietary Information may
include inventions, products, processes, methods, techniques, formulas,
compositions, compounds, projects, developments, plans, research data, clinical
data, financial data, personnel data, computer programs, customer and supplier
lists, and contacts at or knowledge of customers or prospective customers of the
Company. Therefore, the Executive agrees that during the Employment Period, and
for a period ending on the earlier of (a) two years after the termination of his
employment with the Company or (b) the date on which the Proprietary Information
becomes publicly known through no fault of the Executive, the Executive will not
disclose any Proprietary Information to any person or entity other than
employees of the Company or use the same for any purposes (other than in the
performance of his duties as an employee of the Company) without written
approval by the Chief Executive Officer or Chairman of the Company.
          (b) The Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his duties for

- 7 -



--------------------------------------------------------------------------------



 



the Company. All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Executive shall be delivered to
the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his employment. After such delivery, the Executive shall not
retain any such materials or copies thereof or any such tangible property.
          (c) The Executive agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.
          7.2 Developments.
          (a) The Executive will make full and prompt disclosure to the Company
of all inventions, improvements, discoveries, methods, developments, software,
and works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by him or under his direction or jointly with
others during his employment by the Company, whether or not during normal
working hours or on the premises of the Company (all of which are collectively
referred to in this Agreement as “Developments”).
          (b) The Executive agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all his right, title
and interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
(b) shall not apply to Developments which do not relate to the present or
planned business or research and development of the Company or, if not so
related, which are made and conceived by the Executive not during normal working
hours, not on the Company’s premises and not using the Company’s tools, devices,
equipment or Proprietary Information. The Executive understands that, to the
extent this Agreement shall be construed in accordance with the laws of any
state which precludes a requirement in an employee agreement to assign certain
classes of inventions made by an employee, this paragraph (b) shall be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. The Executive also hereby waives all claims to
moral rights in any Developments.
          (c) The Executive agrees to reasonably cooperate fully with the
Company, both during and after his employment with the Company, with respect to
the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments. The Executive shall sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignments of priority rights, and powers of
attorney, which the Company may deem necessary or desirable in order to protect
its rights and interests in any Development.
          7.3 United States Government Obligations. The Executive acknowledges
that the Company from time to time may have agreements with other parties or
with the United States Government, or agencies thereof, which impose obligations
or restrictions on the Company regarding inventions made during the course of
work under such agreements or regarding the

- 8 -



--------------------------------------------------------------------------------



 



confidential nature of such work. The Executive agrees to be bound by all such
obligations and restrictions which are made known to the Executive in writing
and to take all appropriate action necessary to discharge the obligations of the
Company under such agreements.
          7.4 Equitable Remedies. The restrictions contained in this Section 7
are necessary for the protection of the business and goodwill of the Company and
are considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 7 may cause the Company substantial and
irrevocable damage which may be difficult to measure. Therefore, in the event of
any such breach or threatened breach, the Executive agrees that the Company, in
addition to such other remedies which may be available, shall be entitled to
seek an injunction from a court restraining such a breach or threatened breach
and the right to specific performance of the provisions of this Section 7.
     8. Other Agreements. The Executive represents that his performance of all
the terms of this Agreement and the performance of his duties as an employee of
the Company do not and will not breach any agreement with any prior employer or
other party to which the Executive is a party (including without limitation any
nondisclosure or non-competition agreement). Any agreement (other than an
agreement with the Company) to which the Executive is a party relating to
nondisclosure, non-competition or non-solicitation of employees or customers is
listed on Schedule A attached hereto.
     9. Miscellaneous.
          9.1 Notices. Any notices delivered under this Agreement shall be
deemed duly delivered four business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the recipient set
forth in the introductory paragraph hereto. Either party may change the address
to which notices are to be delivered by giving notice of such change to the
other party in the manner set forth in this Section 9.1.
          9.2 Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
          9.3 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement;
provided, however, that this Agreement shall not supersede any agreements
relating to non-competition, non-solicitation, and/or proprietary information
and development to the extent they are more favorable to the Company.
          9.4 Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
          9.5 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut (without reference to
the conflicts of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Connecticut (or,

- 9 -



--------------------------------------------------------------------------------



 



if appropriate, a federal court located within Connecticut), and the Company and
the Executive each consents to the jurisdiction of such a court. The Company and
the Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.
          9.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including, without limitation, any corporation with which, or into
which, the Company may be merged, or by which the Company may be acquired, or
which may succeed to the Company’s assets or business, provided, however, that
the obligations of the Executive are personal and shall not be assigned by him.
          9.7 Waivers. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          9.8 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          9.9 Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
          9.10 Release. The Executive and the Company are parties to a Mutual
Release dated as of August 13, 2002. Such Mutual Release remains in all respects
in full force and effect and is not, in any manner, superseded by this
Agreement.
     THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year set forth above.

            EDAC Technologies Corporation
              By:   /s/ Daniel C. Tracy         Name:   Daniel C. Tracy       
Title:  Chairman         Executive
              /s/ Dominick Pagano       Dominick Pagano         

- 11 -



--------------------------------------------------------------------------------



 



         

Schedule A
     The Executive is a party to non-disclosure, non-competition and/or
non-solicitation agreements with Dapco Industries, Inc. and/or Dapco
Technologies, LLC.

 